Title: To Thomas Jefferson from James Bowdoin, 22 July 1786
From: Bowdoin, James
To: Jefferson, Thomas



Sir
Boston July 22d. 1786.

I had the pleasure of your Letter of the 8th. February, and thank your Excellency for the information contained in it.
The young Gentleman, who will do himself the honour of waiting upon you with this Letter, is Mr. Appleton, a Son of the Intendent of the United States loan office in this Town. He is in the mercantile line, and has conducted with reputation.
The Father, a very worthy character, expressing a desire that his Son might be introduced to you, I have the honour of writing by him for that purpose; and am with great esteem, Sir, Your Excellency’s Most Obedient Humble Servant,

James Bowdoin

